        Case 2:15-cv-06864-CDJ Document 76-1 Filed 09/09/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
DAVID DANON,                                 :       CIVIL ACTION NO. 15-6864
                                             :
                              Plaintiff,     :
                                             :
               v.                            :
                                             :
THE VANGUARD GROUP, INC.,                    :
                                             :
                              Defendant.     :
                                             :



                         [PROPOSED] ORDER RE:
     PLAINTIFF’S MOTION FOR LEAVE TO CONDUCT LIMITED DOCUMENT
        DISCOVERY PENDING ADJUDICATION OF PENDING MOTIONS



       AND NOW, this _____ day of ___________, 2020, upon consideration of Plaintiff’s

Motion for Leave to Conduct Limited Document Discovery Pending Adjudication of Pending

Motions, it is hereby ORDERED and DECREED that plaintiff’s Motion is GRANTED, and that

the parties, forthwith, shall proceed with document discovery as outlined on plaintiff’s motion.

Testimonial and non-parties discovery shall proceed only upon further ORDER of the Court.

                                             BY THE COURT:




                                             _______________________________

                                                                           J.
